                       IN THE UNITED STATES DISTRICTCOURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

DONALD DAVIS,                                         )
                                                      )
                      Plaintiff,                      )
                                                      )   Case No. 4:20-cv-00853-FJG
v.                                                    )
                                                      )
AMERICAN FAMILY MUTUAL                                )
INSURANCE COMPANY, S.I.,                              )
                                                      )
                   Defendant.                         )


                                   NOTICE OF REMOVAL

       COMES NOW Defendant American Family Mutual Insurance Co., S.I., by and through

the undersigned counsel, and files this Notice of Removal of the above captioned action to the

United States District Court for the Western District of Missouri, pursuant to 28 U.S.C. §§ 1332,

1441, and 1446 and the grounds therefore are hereby stated as follows:

       1.      On May 27, 2020, Plaintiff filed a Petition in the Circuit Court of Jackson County,

Missouri at Kansas City, naming as defendant American Family Mutual Insurance Co., S.I. (See

Exhibit A). The nature of the dispute between Plaintiff and Defendant concerns Plaintiff’s claim

against Defendant for uninsured motorist benefits related to an automobile accident that occurred

on August 25, 2018.

       2.      Plaintiff served his Petition on Defendant on September 28, 2020.

       3.      Plaintiff alleges breach of contract and vexatious refusal by Defendant.

       4.      Complete diversity of jurisdiction exists and removal of this matter to the United

States District Court for the Western District of Missouri would be proper pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446.

                                                1



            Case 4:20-cv-00853-FJG Document 2
                                            1 Filed 10/23/20 Page 1 of 3
               a.      At all relevant times, Plaintiff is and has been a resident of the State of

                       Missouri.

               b.      At all relevant times, Defendant American Family Mutual Insurance Co.,

                       S.I. is and has been incorporated in the State of Wisconsin and has

                       maintained its principal place of business at 6000 American Parkway,

                       Madison, Wisconsin.

               c.      The matter in controversy, exclusive of interest and costs, exceeds

                       $75,000.00 in that Plaintiff’s Petition claims that Defendant breached its

                       contract with Plaintiff, has alleged vexatious refusal, and is seeking

                       attorney’s fees.

       5.      This Notice of Removal has been filed within 30 days of service on Defendant of

Plaintiff’s Petition setting forth the claims which it seeks to remove and, therefore, this Notice of

Removal has been timely filed pursuant to 28 U.S. § 1446.




                                                      Respectfully submitted,



                                                      ____________________________________
                                                      BRANDON A. LAWSON MO #58637
                                                      600 SW Jefferson St. Suite 301
                                                      Lee’s Summit, MO 64063
                                                      (816) 356-2100 Telephone
                                                      (877) 292-1075 Facsimile
                                                      blawson@amfam.com
                                                      ATTORNEY FOR DEFENDANT




                                                  2



            Case 4:20-cv-00853-FJG Document 2
                                            1 Filed 10/23/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

I hereby certify that I electronically filed the foregoing document with the Clerk of Court using
the CM/ECF system, which will send notification of such filing to all parties/attorneys of record,
and a copy was e-mailed to Adam R. Moore, email: adam@moorelawkc.com, Attorney for
Plaintiff, this 23rd day of October, 2020.




                                                     ___________________________
                                                     BRANDON A. LAWSON




                                                3



          Case 4:20-cv-00853-FJG Document 2
                                          1 Filed 10/23/20 Page 3 of 3
